ORDER OF SUMMARY DISPOSITION
THE COURT FINDS, from a review of the records and briefs submitted, that the recent decision in Scrappers, Inc. v. Wilson, 790 P.2d 1116 (Okla.1990), is disposi-*335tive of the issue presented in the present case.
Rule 1.201 of the Rules of Appellate Procedure in Civil Cases provides that “[i]n any case in which it appears that a prior controlling appellate decision is dispositive of the appeal, the court may summarily affirm or reverse, citing in its order of summary disposition this rule and the controlling decision.” Okl.Stat. tit. 12, chap. 15, app. 2 (Supp.1988).
IT IS THEREFORE ORDERED THAT the Court of Appeals’ opinion is vacated and the Workers’ Compensation Court’s en banc Order on appeal filed January 26, 1989, is reinstated.
(s) Rudolph Hargrave CHIEF JUSTICE
All the Justices concur.